 



Exhibit 10.4
Execution Version
UNFAIR COMPETITION AND NONSOLICITATION AGREEMENT
     UNFAIR COMPETITION AND NONSOLICITATION AGREEMENT (hereafter, the
“Agreement”) entered into as of this 25th day of May, 2005 (the “Effective
Date”), by and between Santa Acquisition Corporation, Inc. (the “Company”) and
John Blair, a resident of California.
W I T N E S S E T H
     WHEREAS, Mr. Blair owns a membership interest in Automotive Lease Guide
(alg), LLC, a California limited liability corporation with its principle place
of business in Santa Barbara, California (“ALG, LLC”), and is a shareholder in
Automotive Lease Guide (alg) Canada, Inc. (“ALG, Inc.”) (ALG, LLC and ALG, Inc.
hereinafter collectively referred to as “ALG”). ALG is the leading provider of
residual values, analytical data products and consultation with respect to
residual values to the automotive industry throughout the United States
(including each county in the State of California) and Canada (the “Territory’)
through, inter alia, the provision of residual guides, portfolio risk analysis,
portfolio securitization valuations, consulting and special studies regarding
residual values, development and provision of automotive data analysis and
reporting products, and providing data analysis for residual value insurance
(the “Business”);
     WHEREAS, on even date herewith, the Company and ALG executed an Asset
Purchase Agreement (“Purchase Agreement”) pursuant to which the Company will
purchase substantially all of the assets of ALG;
     WHEREAS, the Company intends to carry on the Business of ALG and to employ
Mr. Blair as its Chief Executive Officer after consummation of the transactions
contemplated by the Purchase Agreement;
     WHEREAS, it is a condition precedent to the obligation of the Company to
consummate the transactions contemplated by the Purchase Agreement that
Mr. Blair enter into and on the Effective Date be bound by this Agreement;
     WHEREAS, the Company recognizes the importance of Mr. Blair to the Business
and to the ability of the Company to retain its client, employee and vendor
relationships in respect of the Business;
     WHEREAS, the parties agree that Mr. Blair will be subject to certain
restrictive covenants necessary to protect the value of the assets and good will
of ALG purchased by the Company, including, without limitation, confidential,
proprietary and trade secret information, and goodwill among customers,
employees and vendors;
     NOW THEREFORE, in consideration of good valuable consideration, including,
without limitation, the Company’s agreement to consummate the transactions
contemplated by the

 



--------------------------------------------------------------------------------



 



Execution Version
Purchase Agreement and the consideration provided by the Company therewith, the
receipt and adequacy whereof are hereby acknowledged, Mr. Blair covenants and
agrees as follows:
     Section 1. Nonsolicitation/Non-Compete.
          (a) In view of the fact that any activity of Mr. Blair in violation of
the terms hereof would deprive the Company of the benefits of their bargain
under the Purchase Agreement and under the other agreements relating to that
transaction, and to preserve the goodwill associated with the Business,
Mr. Blair hereby agrees during the Restricted Period he will not, without the
express written consent of DealerTrack Holdings, Inc. (the “Parent”), directly
or indirectly, anywhere in the Territory, (i) engage in any activity which is
competitive with any portion of the Business or is like or similar to the
Business, (ii) participate or invest in, or provide or facilitate the provision
of financing to, or assist (whether as owner, part-owner, shareholder, partner,
director, officer, trustee, employee, agent or consultant, or in any other
capacity), any business, organization or person other than the Company (or any
affiliate of or Successor to the Company) whose business, activities, products
or services are competitive with any portion of the Business or are like or
similar to the Business (a “Competitor”), (iii) solicit for or on behalf of
himself or any Competitor any client of the Business or any of its direct or
indirect subsidiaries or affiliates or divert to any person any client or
business opportunity of the Company or any of its direct or indirect
subsidiaries or affiliates in respect of the Business, (iv) solicit or attempt
to hire or engage for or on behalf of himself or any Competitor any officer or
employee of the Company or any of its direct and/or indirect subsidiaries or
affiliates, or (v) encourage for or on behalf of himself or any Competitor, any
such officer or employee to terminate his or her relationship or employment with
the Company or any of its direct or indirect subsidiaries or affiliates.
Ownership, for personal investment purposes only, of not to exceed
(i) individually, two (2%) percent of the outstanding capital stock of any
privately held entity, or (ii) two (2%) percent of the outstanding voting stock
of any publicly held corporation shall not constitute a violation hereof.
          (b) “Restricted Period” means ten (10) years from the Effective Date,
provided that the Restricted Period will terminate earlier (i) with respect to
all or a portion of the Territory, on the date when the Company or any person
deriving any right, title or interest from the Company to the Business acquired
from ALG (any such person, a “Successor”) ceases to carry on a business like or
similar to that of the Business therein, or (ii) with respect to Subsections
1(a)(i)-(iii) only, following a determination by a court or arbitrator, that is
final and unappealable (“Final Order”), that the Company has defaulted under
Section 2.06 of the Purchase Agreement, but only if and when the Company or
Parent fails to make the payment with respect to which it is found to be in
default within the later of (A) the time specified in the Final Order or,
(B) 30 days following the entry of a Final Order. By way of further
clarification, Mr. Blair hereby acknowledges and agrees that in the event
Company, or any of its affiliates or any Successor ceases to carry on the
Business or a like or similar business in a portion of the Territory, Section
1(a) shall be deemed to expire only with respect to that portion of the
Territory and shall continue in full force and effect with respect to the
remainder of the Territory.
          (c) Mr. Blair acknowledges that the time, scope, geographic area and
other provisions of this Section 1 have been specifically negotiated by
sophisticated commercial

 



--------------------------------------------------------------------------------



 



Execution Version
parties and agrees that (i) all such provisions are reasonable under the
circumstances of the transactions contemplated hereby, (ii) are given as an
integral and essential part of the transactions contemplated in the Purchase
Agreement and (iii) but for Mr. Blair’s agreement to Section 1 contained herein,
Parent and the Company would not have entered into or consummated the
transactions contemplated hereby. Mr. Blair has independently consulted with his
counsel and has been advised in all respects concerning the reasonableness and
propriety of the covenants contained herein, with specific regard to the
Business to be conducted by Company and its subsidiaries and affiliates, and
represents that this Section 1 is intended to be and shall be fully enforceable
and effective in accordance with its terms.
     Section 2. Equitable Relief. Mr. Blair acknowledges and agrees that the
Company will suffer irreparable damage which cannot be adequately compensated by
money damages in the event of a breach, or threatened breach, of any of the
terms and provisions of Section 1 of this Agreement, and that, in the event of
any such breach, or threatened breach, the Company will not have an adequate
remedy at law. It is therefore agreed that the Company, in addition to all other
such rights, powers, privileges and remedies that it may have, shall be entitled
to injunctive relief, specific performance or such other equitable relief as the
Company may request to enforce any of those terms and provisions and to enjoin
or otherwise restrain any act prohibited thereby, and Mr. Blair will not raise
and hereby waives any objection or defense that there is an adequate remedy
available at law. Mr. Blair agrees that the Company shall be entitled to seek
such injunctive relief, without bond, in a court of competent jurisdiction and
Mr. Blair hereby consents to the jurisdiction of the state and federal courts of
California for purposes of such an action. The foregoing shall not constitute a
waiver of any of the Company’s rights, powers, privileges and remedies against
or in respect of a breaching party or any other person or thing under this
Agreement, or applicable law. The Company shall have the right to enforce this
Agreement in a court of competent jurisdiction and shall not be required to
arbitrate any claims hereunder pursuant to Section 18 of the Employment
Agreement of even date herewith by and between the Company and Mr. Blair.
     Section 3. Disclosure of Agreement. Mr. Blair will disclose the existence
and terms of this Agreement to any prospective employer, partner, co-venturer,
investor or lender prior to entering into an employment, partnership or other
business relationship with such person or entity.
     Section 4. Miscellaneous.
          (a) The parties agree that if any portion or provision of this
Agreement is to any extent be declared illegal or unenforceable by a court of
competent jurisdiction, then the court may amend such portion or provision so as
to comply with the law in a manner consistent with the intention of this
Agreement, the remainder of this Agreement, or the application of such illegal
or unenforceable portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, will not be affected thereby,
and each portion and provision of the Agreement will be valid and enforceable to
the fullest extent permitted by law. In the event that any provision of this
Agreement is determined by any court of competent jurisdiction to be
unenforceable by reason of excessive scope as to geographic, temporal or
functional coverage, such provision will be deemed to extend only over the
maximum geographic, temporal and functional scope as to which it may be
enforceable.

 



--------------------------------------------------------------------------------



 



Execution Version
          (b) Mr. Blair agrees that no claim that he may have against the Parent
or Company shall serve as a defense to enforcement of his obligations hereunder.
          (c) This Agreement constitutes the entire agreement between the
Parent, the Company and Mr. Blair with respect to the subject matter hereof, and
supersedes all prior representations and agreements with respect to such subject
matter. This Agreement may not be amended, modified or waived except by a
written instrument duly executed by the person against whom enforcement of such
amendment, modification or waiver is sought. The failure of any party to require
the performance of any portion or provision of this Agreement, or the waiver by
any party of any breach of this Agreement, in any particular case will not
prevent any subsequent enforcement of such portion or provision or to be deemed
a waiver of any separate or subsequent breach.
          (d) This Agreement shall be governed by California law. The parties
consent to exclusive personal jurisdiction of the state and federal courts
situated in Los Angeles, California in respect to enforcement of this Agreement
and waive any defenses based on personal jurisdiction or venue in such courts.
Should any action or proceeding be brought to construe or enforce the terms and
conditions of this Agreement or the rights of the parties hereunder, the losing
party shall pay to the prevailing party all court costs and reasonable
attorneys’ fees and costs (at the prevailing party’s attorney’s then-current
rates) incurred in such action or proceeding.
     I UNDERSTAND THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS THAT I HAVE. I
HAVE READ IT CAREFULLY AND AM SATISFIED THAT I UNDERSTAND IT COMPLETELY AND
AGREE TO IT.

                 
 
               
Date:
                    /s/ John Blair    
 
               
 
          John Blair    
 
               
 
               
 
          Address    
 
               
 
               
 
               
 
          SANTA ACQUISITION CORPORATION    
 
               
Date:
                    /s/ Mark O’Neil    
 
               
 
          By:    
 
          Its:    

 